Title: From Thomas Jefferson to United States Congress, 31 December 1804
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate & House of Representatives of the US.
                        
                        The inclosed letter written from Malta by Richard Obrien our late consul at Algiers, giving some details of transactions before Tripoli, is communicated for the information of Congress.
                        
                            Th: Jefferson
                     
                     Dec. 31. 1804.
                        
                    